PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of 
Hamza et al.
Application No. 14/269,147
Filed: 4 May 2014
For: SWIMMING POOL FLOWMETER THAT SERVES AS A SAFETY VACUUM RELEASE SYSTEM
:
:
:
:	DECISION ON PETITION
:
:
:
Attorney Docket No. VSS-003


This is a decision on the renewed petition to revive under 37 CFR 1.137(a), filed           December 3, 2020.

The petition under 37 CFR 1.137(a) is GRANTED.

The instant application became abandoned for failure to timely file a reply to the non-final Office action mailed May 9, 2016.  This Office action set a shortened statutory period for reply of two months.  No reply having been received in the instant application, the application became abandoned by operation of law on July 10, 2016.  The Office mailed a courtesy Notice of Abandonment on November 16, 2016.  Applicant filed a petition to revive under 37 CFR 1.137(a) on September 14, 2020.  However, the petition was dismissed in a decision mailed on October 20, 2020.  The decision explained that the application had been abandoned for longer than two years, and requested that Applicant explain the delay in filing the petition. 
  
With the instant renewed petition, Applicant has satisfactorily accounted for the delay in filing the petition.  The other requirements for a grantable petition (petition fee and a reply to the    
May 9, 2016 Office action) were previously satisfied on September 14, 2020.

The application is being forwarded to Group Art Unit 3754 for consideration of the Election filed September 14, 2020.

Telephone inquiries related to this decision should be directed to the undersigned at (571)272-3207.

/Cliff Congo/
Cliff Congo
Attorney Advisor
Office of Petitions